\COO\]O\U'\~[§

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80005-SK Document 12 Filed 04/09/19 Page 1 of 4

Paul D. Polidoro (admitted pro hac vice)
Watch Tower Bible and Tract Society
of Pennsylvania, Legal Department
100 Watchtower Drive

Patterson, NY 12563
ppolidor@jw.org

Tel.: (845) 306-1000

Fax: (845) 306-0709

Anthony V. Smith (SBN 124840)

Law Office of Anthony V. Smith

204 East Second Avenue, #331

San Mateo, CA 94401-3904
Telephone: 650-548-0100

Counselfor Plaintij]r

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF CALIFORNIA

In Re DMCA Subpoena to Reddit, Inc.

no co on on
\/\./\_/\_/VV\'/V\/\./

 

CASE NO. 3:19-mc-80005-SK

DECLARATION OF PAUL D.
POLIDORO IN SUPPORT OF WATCH
TOWER BIBLE & TRACT SOCIETY
OF PENNSYLVANIA’S OPPOSITION
TO MOTION TO QUASH

 

-PL»JN

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80005-SK Document 12 Filed 04/09/19 Page 2 of 4

PAUL D. POLIDORO, counsel of record for Petitioner Watch Tower Bible and Tract
Society of Pennsylvania (hereinafter “Watch Tower”) in the above-referenced matter, hereby
declares as follows:

l. l am an Associate General Counsel of Watch Tower Bible and Tract Society of
Pennsylvania (“Watch Tower”). As such, I am fully familiar with the facts of this matter as set
forth herein based upon my review of the file and personal knowledge

2. This underlying subpoena in this matter arises from the infringement of Watch
Tower’s copyrighted works by a subscriber to Reddit, Inc.’s service who uses the name
“Darkspilver”. One of the copyrighted works reproduced and displayed by Darkspilver on the
r/exj w subreddit was an article titled “What Gift Can We Give to Jehovah?” that was published
on JW.()RGl and that also appeared on the back-cover of the November 2018 issue of The
Watchtower - Announcing Jehovah’s Kingdom (hereinafter the “Article”). Darkspilver also
reproduced and displayed an internal document not intended for wide-spread public
dissemination titled C-5829Ca (hereinafter the “Chart”). Watch Tower is the copyright owner
of both of these items.

3. Watch Tower became aware that several of its copyrighted works were reproduced and
displayed on Reddit, Inc’s site by Darkspilver. Watch Tower conducted a good faith fair use
analysis of several uses of Watch Tower’s copyrighted works by u/Darkspilver on the r/erw
subreddit forum. Watch Tower concluded that the two infringements reported to Reddit, lnc. on
December 19, 2018 did not constitute fair use of Watch Tower’s copyrighted works.

4. Watch Tower reported the infringements to Reddit, Inc. (“Reddit”) on December l9,
2018, pursuant to 17 U.S.C.§ 512 (c)(3)(A). The two infringements that are the subject of the

underlying subpoena do not constitute the universe of copyright infringements of Watch

 

l Available at: https:7"/www.jw.org1’en/11ub lications/magazines/watchtower-stu_dy-november-20 l S/Qift-We_-c_an-give-
to~jehovah/'#?insighthearch"idj=670l lf2d-cb7l -44b8-8086-ad0552952627&insi;_;l;t[_search result indexi§$ (1ast
viewed: April 8, 2019)

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80005-SK Document 12 Filed 04/09/19 Page 3 of 4

Tower’s works by Darkspilver on Reddit’s site.

5. Without knowing the true identity of “Darkspilver”, Watch Tower is unable to defend
its copyrighted works against these infringements. ln order to uncover the identity of
“Darkspilver”, Watch Tower requested a subpoena from this Court pursuant to the Digital
Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(h) (the “DMCA Subpoena”) on
January 10, 2019. Without Reddit’s compliance with the subpoena Watch Tower has no ability
to determine the true identity of “Darkspilver”.

6. As of April 9, 2019, there are 34.1 thousand reported subscribers to the “r/exjw”
subreddit community. See EXJW Reddit Cover Page Community Details available at:

https://'w\ww.reddit.com/r/exiw (last viewed: Apr. 9, 2019), attached hereto as Exhibit A. Of the

 

more than 34,000 “r/exjw” subreddit community, Watch Tower has issued DMCA-compliant
notices of infringement reporting copyright infringements by a total of two Reddit subscribers.
Watch Tower issued these notices of infringement because Watch Tower became aware that
these two subscribers infringed Watch Tower’s copyrighted works.

7. In response to the filing of Darkspilver’s Motion to Quash Watch Tower’s DMCA
subpoena, members of the Ex-JW subreddit forum posted messages regarding the subpoena in
this matter, its effect on speech, and the present Motion to Quash. See EXJW Reddit
Discussion, EFF Backs Redditor in Fight to Stay Anonymous, dated Apr. 2, 2019, available at:
https://www.reddit.com/r/exiw/comments/b$x1110/eff backs redditor in fight to stayl anon\ m
Ls/ (last viewed: April 2, 2019), attached hereto as Exhibit B.

8. The number of members of the r/exjw subreddit community in November 2018,
before Watch Tower applied for the underlying DMCA subpoena, was approximately 29,000.
See EXJW Reddit Page Community Details as of November 2018 and EXJW Reddit Page
Community Detai]s, attached hereto as EXhibit C; EX. A.

9. Only 2,869 of the 34,100 subscribers to the r/exjw subreddit have contributed to the
3

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80005-SK Document 12 Filed 04/09/19 Page 4 of 4

map cited by Darkspilver that claims to show the alleged location of r/exjw subreddit
community members. See Polidoro Decl., Exhibit D. Of that number, no more than 1,944
community subscribers to reside in the United States. See Polidoro Decl., Exhibit D.

lO. Watch Tower is not Darkspilver’s local church and has no ability to excommunicate
him from his local congregation of Jehovah’s Witnesses. Not a single person that has been the
subject of a Watch Tower-sought DMCA subpoena has been excommunicated from their local
church as result of Watch Tower obtaining their identity from a DMCA Subpoena. Watch
Tower has never publicly disclosed the names of the individuals who were the subject of
DMCA subpoenas Some of the subjects of Watch Tower’s DMCA were active Jehovah’s
Witnesses before they became the subject of a Watch Tower DMCA Subpoena, and remained
active Jehovah’S Witnesses after Watch Tower received identifying information about them.

11. The subpoena in the present matter was served on Reddit, Inc. on January 24, 2019.
See Affidavit of Service, attached hereto as Exhibit E. Neither Darkspilver nor his counsel ever
reached out to Watch Tower to negotiate an extended deadline for the subpoena.

I declare under penalty of perjury under the laws the United States of America that the

foregoing is true and correct.

Dated: April 9’ 2019 //0:_@ A UQQ'UL“J

Paul D. Polidoro

Associate General Counsel
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA
Legal Department

100 Watchtower Drive

Patterson, NY 12563

Telephone: 845-306-1000
Facsimile: 845-306-0709

Email: inboxLGLipg@jw.org
(admitted pro hac vice)

 

 

